feb uniform issue list ti ep bauer legend company a amount b plan x dear this is in response to correspondence dated date as supplemented by correspondence and communications dated date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you worked for company a from age toage the department in which you worked informed you that company a planned to outsource the work of your department you were told that your department would be shut down and that most of the employees would no longer be needed in parkinson’s disease and on to disability you were terminated from employment on you were granted a leave of absence due you were diagnosed with _ effective you were a participant in plan x which was a retirement_plan maintained by company a for the benefit of its employees when you were advised that your employment was being terminated you had to decide among other issues what to do with your investments in plan x company a gave you with a booklet that provided plan information in a general form including selected federal_income_tax consequences in addition the booklet advised you to consult with a tax advisor to determine the tax consequences of the various distribution options when you consulted with your tax preparer you were told that your plan x account was not large enough to result in significant income_tax consequences if you received your total plan x distribution you have stated that your knowledge of english is limited since it is your second language and you did not really understand the contents of the booklet provided by company a page on you requested and received amount b which was a distribution of the balance to your credit in plan x net of federal taxes which were withheld you deposited the entire amount which you received into a savings account at a bank this entire amount is still invested in a money market account at the bank in you asked a relative who was a cpa to review your federal tax_return for since your tax_liability was much larger than you expected she informed you that your total_distribution from plan x could have been rolled over to an individual_retirement_arrangement ira you state that if you had understood that these amounts could have been rolled over into an ira which would have permitted you to reduce your tax_liability contrary to what you had been told by your tax preparer you would have done so based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code section -402 c of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within in general sec_402 provides that sec_402 shall not days of receipt apply to any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon the advice of your tax preparer who provided you with incomplete and erroneous information regarding the tax effects of a rollover of your plan x distribution to an ira since you discovered the advantages of such a rollover in you could not satisfy the requirement that amount b be deposited into an ira within days of the distribution from plan x the failure to deposit amount b into a rollover ira within the 60-day period was beyond your reasonable control and the failure to waive the 60-day _ requirement would be against equity or good conscience therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount b less amounts described below into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code in accordance with sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent nage if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours a manager_y technical group employee_plans enclosures deleted copy of ruling letter notice of intention to disclose cc
